             Case 2:21-mj-00526-DJA Document 3 Filed 07/02/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar #14853
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    IN THE MATTER OF SEARCH OF:

10    COLOR PHOTOGRAPHY of the                                Case No. 2:21-mj-526-DJA
      TATTOOS AND BIRTHMARKS OF
11    GEORGE WASHINGTON SIMS III,
      A/K/A “40”, A/K/A “Slapajo”                             Government’s Motion to Unseal Case
12

13          The United States of America, by and through the undersigned, respectfully moves this
14   Court for an Order to UNSEAL the instant case. Specifically, the undersigned requests to unseal
15   the Search Warrant filed under the instant case and all related documents in anticipation of
16   producing the same as discovery in Case No. 2:21-cr-26-GMN-BNW.
17   DATED this 28th day of June, 2021.
18                                                Respectfully,
19                                                       CHRISTOPHER CHIOU
                                                         Acting United States Attorney
20
                                                         /s/ Bianca R. Pucci
21                                                       BIANCA R. PUCCI
                                                         Assistant United States Attorney
22

23

24
            Case 2:21-mj-00526-DJA Document 3 Filed 07/02/21 Page 2 of 2




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
     IN THE MATTER OF SEARCH OF:                         Case No. 2:21-mj-526-DJA
 3
     COLOR PHOTOGRAPHY of the
 4   TATTOOS AND BIRTHMARKS OF                           Order to Unseal Case
     GEORGE WASHINGTON SIMS III,
 5   A/K/A “40”, A/K/A “Slapajo”

 6

 7

 8         Based on the Motion of the Government, and good cause appearing therefore, IT IS

 9   HEREBY ORDERED that the instant cases shall be unsealed.

10
        DATED this 6th day of July, 2021.
11        DATED this ____ day of June, 2020.

12

13
                                                     _______________________________________
14                                                   UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

                                                 2
